Citation Nr: 1524862	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-07 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for migraines, to include as secondary to cervical degenerative disc disease.

2. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In February 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The issues of entitlement to an increased initial rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraine headaches are the result of his service-connected cervical degenerative disc disease.


CONCLUSION OF LAW

The criteria for establishing service connection for migraines as secondary to service-connected cervical degenerative disc disease are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues exclusively that his migraines are secondary to his service-connected cervical degenerative disc disease.  See Board Hearing Transcript at 18-20.  As the Veteran does not argue that his migraines are directly related to his period of service, the Board will not address the theory of direct service connection. See 38 C.F.R. § 3.303 (2014).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  
See 38 C.F.R. § 3.310(a).

That the Veteran has a currently diagnosed migraine disability is not in doubt.  See February 2013 VA Examination Report.  He is also service-connected for cervical degenerative disc disease.  Thus, the crux of this appeal rests on whether there is a medical relationship, or nexus, between the two disabilities.

There are a number of pertinent records in this regard.  A January 2011 private treatment record from Dr. A.V.N, M.D., notes that "[t]he [Veteran's] neck pain is worst at the base of the skull.  It is sometimes associated with headaches.  I suspect that this comes from the C3-4 spondylosis."

A January 2011 private treatment record from D.M, PA-C, notes that "[the Veteran] has been having a lot of headaches that start at the base of his skull and go up."

The Veteran was afforded a VA examination in February 2013.  There, the examiner opined that it was less likely than not that the Veteran's migraines were proximately due to or as a result of his service-connected cervical degenerative disc disease.  As rationale, the examiner explained that:
		
[w]ith the lack of zygapophyseal pathology at C1 and C2 and only mild intraspace loss of height C2-3 and only slight facet arthropathy at C3 on MRI and no findings of other associated symptoms commonly found with cervicogenic headache there is nothing to suggest a cervical spine structural component or etiology for the headache.  Also, in consideration of the fact that I am unable to find evidence in the record or at examination that the veterans [sic] cervical disc degenerative disc disease is a trigger for his migraine headaches I am obliged to opine that the veterans [sic] claimed migraine headache condition is less likely than not proximately due to or the result of the veterans [sic] service-connected cervical degenerative disc disease.

The examiner offered no opinion as to whether the Veteran's migraines were aggravated by his service-connected cervical degenerative disc disorder.  Moreover, the examiner based his opinion, in part, on the fact that there was no evidence that headaches were somehow associated with the Veteran's service-connected neck disability.  However, the January 2011 treatment record, which was of record at the time of the February 2013 VA examination and clearly not considered, notes that headaches are sometimes associated with the Veteran's neck disability.  Thus, the Board finds that the February 2013 VA examiner's opinion, which was based upon an inaccurate factual premise, is of no probative value.   Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In an April 2013 VA treatment record, Dr. G.E., M.D., assessed the Veteran as having "[c]hronic daily headaches exacerbated by chronic neck pain/cervical radiculopathy."

In a March 2014 VA treatment record, Dr. G.E. explained:

[a]ccording to [the Veteran] his symptoms began more than a year ago, [the Veteran] described symptoms as follow: onset neck pain, that radiates to le left occipital region and subsequently all over the head, the characteristics of the pain sharp and pressure type, this is accompanied by photophobia, phonophobia, nausea and dizziness, duration up to 48 hours current frequency daily.  Neck pain exacerbate [sic] headaches.



In a June 2014 VA telephone contact note, Dr. G.E. explained:

[a]ccording to [the Veteran] his symptoms began more than a year ago, [the Veteran] described symptoms as follow: onset neck pain, that radiates to le left occipital region and subsequently all over the head, the characteristics of the pain sharp and pressure type, this is accompanied by photophobia, phonophobia, nausea and dizziness, duration up to 48 hours current frequency daily.  His neck pain is a direct responsible [sic] of his headaches.

In sum, the only opinion against the claim is of no probative value, and several clinicians have asserted that the Veteran's headaches are caused by or aggravated by his service-connected neck disability.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed migraines are secondary to his service-connected cervical disc disease.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the criteria for secondary service connection for migraines are met.  See 38 C.F.R. § 3.310 (2014).


ORDER

Entitlement to secondary service connection for migraine headaches is granted.


REMAND

The Veteran's PTSD appears to have worsened since his last VA examination in February 2013.  See Board Hearing Transcript at 12; February 2013 VA Examination Report.  As such, a contemporaneous examination is necessary to determine the current severity of his PTSD. Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

As the matter is being remanded, updated VA treatment records should be obtained.  Indeed, neither the March 2013 rating decision nor the March 2013 Statement of the Case reference any VA treatment records.  However, the Veteran himself submitted some VA treatment records after the issuance of those decisions.  See May 2014 Submission of Veteran's Representative.  All outstanding VA treatment records should be obtained on remand.

Finally, the Veteran's entitlement to a TDIU is raised by the record, and is intertwined with the increased rating issue on appeal.  See Board Hearing Transcript at 7-10; see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Harris v. Derwinski, 1 Vet. App. 180, 193 (1991).  Appropriate development is therefore required.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information

2. Obtain all outstanding VA treatment records and associate those records with the claims file.

3. Then schedule the Veteran for a VA examination to determine the current severity of his PTSD.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

A complete rationale shall be given for all opinions and conclusions expressed.

4. Following the completion of the above, and any additional development deemed necessary, readjudicate the claim, including the TDIU issue, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


